DETAILED ACTION
Response to Amendment
Claims 5-6 and 9-11 are cancelled. 
Claims 1, 13, 15, and 20 are amended. 
Claims 1-4, 7-8, and 12-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 and 20, the applicant uses the term “vibrators”. Examiner interprets this phrase to mean “a plurality of vibrators”, meaning two or more, being a more specific range. Appropriate correction is required – including for select dependent claims that may require updates to have proper antecedent bases. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7-8, 12-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2006/0100513) in view of Hebrard (US 2013/0301395).
Regarding Claim 1, Hashimoto teaches an ultrasonic probe comprising ultrasonic vibrators for transmitting ultrasound [0069]; a housing for encasing said ultrasonic vibrators [0031]; and a heat dissipation member [Figure 7 – 17; 0045; 0112-15] constructed separately from said housing [Figure 7 – 17; 0045; 0112-15], and encased in said housing [#47  of Fig 7] in thermal connection [0115] with said ultrasonic vibrators [Figure 7 – 17; 0045-8; 0112-15]  and said housing [0113-15; 0146; #45, #47 of Figure 7], wherein said heat dissipation member has an opposing surface facing an inner surface of said housing [0113-15; Fig 7], said opposing surface being secured in close contact with said inner surface [0113-15; Fig 7]. wherein said opposing surface is formed into a shape conforming to said inner surface of said housing [0113-15; Fig 7], and wherein said opposing surface has an area generally equal to that of said inner surface of said housing [0113-15; Fig 7]. Hashimoto broadly teaches  a thermal-conducting member encased in said housing, said thermal-conducting member being thermally connected with said ultrasonic vibrators and said heat dissipation member [0113-15; Fig 7], wherein said heat dissipation member is thermally connected with said ultrasonic vibrators via said thermal-conducting member [0113-15; Fig 7]. Hebrard teaches a thermal-conducting member encased in said housing, said thermal-conducting member being thermally connected with said ultrasonic vibrators and said heat dissipation member 
Regarding Claim 4, Hashimoto also teaches said opposing surface has an area of at least one third or more of a surface area of said ultrasonic vibrators [#45, #48 of Fig 7]
Regarding Claim 7, Hashimoto also teaches wherein: said heat dissipation member is formed from a material having thermal conductivity [0113-15; Fig 7]. Hebrard additionally teaches this in [Fig 9-13, 20-21, 24-25; 0027; 0035; 0051-54; 0059, 0062]. 
Regarding Claim 8, Hashimoto teaches the device of claim 1, wherein: said heat dissipation member is formed from metal [0113-15; Fig 7]. 
Regarding Claim 12, Hashimoto also teaches wherein: said thermal-conducting member [Fig 12; 0064] has at least one first portion extending from said ultrasonic vibrators [0048; Fig 12] toward an end of said housing opposite to said ultrasonic vibrators, said first portion having a first surface facing said heat dissipation member [0157;  #45 of Figure 12], and said opposing surface of said heat dissipation member has an area of at least one third or more of an area of said first surface [#45d, #65 of Fig. 13]. Hebrard additionally teaches this in [Fig 9-13, 20-21, 24-25; 0027; 0035; 0051-54; 0059, 0062].
Regarding Claim 13, Hasimoto also teaches a first portion formed to extend from both ends of the transducer assembly in a direction opposite to the transducer aperture [0157; #45d of Fig 12]. Hashimoto does not explicitly teach – but Hebrard does teach the thermal-conducting member having a base secured to a securing portion disposed on a side opposite to a side of said subject 
Regarding Claim 15, Hashimoto does not explicitly teach – but Hebrard does teach a  backing layer disposed on a surface of said ultrasonic vibrators on a side opposite to the side of said subject (note the 112 rejection above – here it is assumed that the backing layer is attached to the opposite side from the transducer’s aperture), said backing layer being thermally connected with said ultrasonic vibrators, wherein said thermal-conducting member is thermally connected with a surface of said backing layer opposite to said ultrasonic vibrators [Fig 9-13, 20-21, 24-25; 0027; 0035; 0051-54; 0059, 0062].It would have been obvious to have modified the ultrasonic probe device of Hashimoto to incorporate connecting the thermal conducting member to the back of the transducer assembly in order to maximize the surface area for thermal conduction.
Regarding Claim 16, Hashimoto also teaches using a material for heat dissipation having thermal conductivity of 100 W/(m*K) or higher [0123] – note that aluminum has thermal conductivity 239 W/(m*K) and copper has thermal conductivity 386 W/(m*K)). Hebrard additionally teaches this in [Fig 9-13, 20-21, 24-25; 0027; 0035; 0051-54; 0059, 0062]. 
Regarding Claim 17, Hashimoto does not explicitly teach – but Hebrard does teach a heat dissipation member comprised of a first heat dissipation member and a second heat dissipation member, with said first heat dissipation member and said second heat dissipation member are thermally connected with said first portion of said thermal-conducting member [Fig 9-13, 20-21, 24-25; 0027; 0035; 0051-54; 0059, 0062]. It would have been obvious to have modified the 
Regarding Claim 18, Hashimoto does not explicitly teach – but Hebrard does teach a probe housing being comprised of two housing members [Fig 9-13, 20-21, 24-25; 0027; 0035; 0051-54; 0059, 0062]. It would have been obvious to have modified the ultrasonic probe device of Hashimoto to incorporate a housing out of two separate pieces which are then joined together, because of an obvious design choice in order to evenly spread the dissipated heat over the body of the probe.
Regarding Claim 19, Hashimoto also teaches wherein: said heat dissipation member has a shielding function [0113]. Hebrard additionally teaches this in [Fig 9-13, 20-21, 24-25; 0027; 0035; 0051-54; 0059, 0062].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2006/0100513) in view of Hebrard (US 2013/0301395) and Lee (US 2017/0172542). 
Regarding Claim 20, Hashimoto teaches an ultrasonic probe comprising ultrasonic vibrators for transmitting ultrasound [0069]; a housing for encasing said ultrasonic vibrators [0031]; and a heat dissipation member [Figure 7 – 17; 0045; 0112-15] constructed separately from said housing [Figure 7 – 17; 0045; 0112-15], and encased in said housing [#47  of Fig 7] in thermal connection [0115] with said ultrasonic vibrators [Figure 7 – 17; 0045-8; 0112-15]  and said housing [0113-15; 0146; #45, #47 of Figure 7], wherein said heat dissipation member has an opposing surface facing an inner surface of said housing [0113-15; Fig 7], said opposing surface being secured in close contact with said inner surface [0113-15; Fig 7]. wherein said opposing surface is formed into a shape conforming to said inner surface of said housing [0113-15; Fig 7], and wherein . 

Claims 2-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2006/0100513) in view of Hebrard (US 2013/0301395), as applied to claim 1 above, and further in view of Wing (US 2011/0077557).
Regarding Claim 2, Hashimoto also teaches wherein the heat dissipation member is secured at said opposing surface in close contact with said inner surface of said housing [0113-15; Fig 7]. 
Regarding Claim 3, Hashimoto also teaches wherein the heat dissipation member is secured at said opposing surface in close contact with said inner surface of said housing [0113-15; Fig 7]. Hashimoto does not explicitly teach – but Wing does teach adhesive bonding in the context of attaching different parts of an ultrasonic probe assembly [0252]. It would have been obvious to have modified the ultrasonic probe device to incorporate using adhesive bonding to secure the heat dissipation member to the housing in order to prevent the dissipation member from coming loose from the housing.
Regarding claim 14, Hashimoto does not explicitly teach – but Wing does teach a heat pipe as a heat transfer mechanism within an ultrasonic probe [0115]. It would have been obvious to have modified the ultrasonic probe device to incorporate using a heat pipe as the heat dissipation member in order to increase the surface area of the heat exchanger and use increase the thermal transfer area [0115].

Response to Arguments
Applicant’s arguments with respect to claim 1-4, 7-8, and 12- 20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645